August 1, 1921. The opinion of the Court was delivered by
The sole question in this case is whether or not the Director General of Railroads while in federal control of a railroad is liable in punitive damages for the willful tort of his agents and servants.
The question is answered in the negative by the decision of this Court in Rowell v. Hines, 114 S.C. 339;103 S.E. 545; Ginn v. Hines, 114 S.C. 236;103 S.E., 548, and by the decision of the Supreme Court of the United States in Missouri, etc., Railroad Co.v. Ault, decided June 1, 1921, 254 U.S. ___;41 Sup. Ct., 593; 65 L.Ed., ___, where it is declared:
"The purpose for which the government permitted itself to be sued was compensation, not punishment."
The judgment of this Court is that so much of the judgment of the Circuit Court as is for $8,000 actual damages, be affirmed, and that so much of the judgment as is for $12,000 punitive damages be reversed.
                    ON PETITION FOR REHEARING